DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood from paragraph 15 of the specification, the first section refers to one of the first and second materials.
Claim 6 recites the limitation "the second section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood from paragraph 15 of the specification, the second section refers to one of the first and second materials.
Claim 14 recites the limitation "the first end of each fin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation 
Claim 14 recites the limitation "the second end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the “distal end” of each fin antecedently recited in claim 7, which is the end of each fin that is opposite from the base.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 10-11, 15, and 19-20 (as understood: 6) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldea et al. (US 2018/0038513).
Regarding claim 1, Baldea discloses in Figs. 3-12 a heat exchanger (abstract) configured to automatically adjust a flow restriction of flow passages through the heat exchanger in response to changes in temperature of elements (comprising either sets of 
a first material (comprising either the first metal 21 or the second metal 22) comprising a first coefficient of thermal expansion; and 
a second material (comprising either the second metal 22 or the first metal 21) comprising a second coefficient of thermal expansion different from the first coefficient of thermal expansion (paragraph 47).  
Regarding claim 3, Baldea discloses in Figs. 11 that the heat exchanger is a tube and fin heat exchanger, and wherein the elements 12, 14 are fins.  
Regarding claim 4, Baldea discloses in Figs. 3-5 and 12 that the heat exchanger is a plate (comprising either plate 13, 15) and fin heat exchanger, and wherein the elements (comprising either set of elements 12, 14 on respective plates 13, 15) are fins.  
Regarding claim 6, Baldea discloses in Figs. 3-12 that the first material is a planar layer that forms a first surface, the second material is a second planar layer adjacent to the first section (i.e. the first material), and the second section forms a second surface (comprising the surface opposite from the surface contiguous with the first material/first material/first section) opposite the first surface.
Regarding claim 7, Baldea discloses in Figs. 3-12 a heat exchanger (abstract) comprising:
a base (comprising either of the walls 13, 15 in Figs. 3-5 and 12, or the pipe in Fig. 11); and 

a base end connected to the base;  
8a distal end opposite the base end; 
a first section comprising a first material (comprising either the first metal 21 or the second metal 22), wherein the first section extends from the base end to the distal end; and 
a second section comprising a second material (comprising either the second metal 22 or the first metal 21), wherein the second section extends from the base end to the distal end, and wherein the first material and the second material have different coefficients of thermal expansion (paragraph 47).  
Regarding claim 10, Baldea discloses in Fig. 11 that the base is a tube and the base end of each fin 12, 14 of the plurality of fins is connected to the tube.  
Regarding claim 11, Baldea discloses in Figs. 3-5 and 12 that the base  (comprising either of plates 13, 15) is a plate and the base end of each fin of the plurality of fins (comprising either sets of fins 12, 14) is connected to the plate.  
Regarding claim 15, Baldea discloses in Figs. 3-12 and paragraph 49 a method of altering a flow area of flow passages in a heat exchanger (abstract) comprising: 
altering temperatures of a plurality of elements (comprising either set of elements 12, 14 in Figs. 3-5 and 12, or both sets of elements 12, 14 in Fig. 11) that define at least portions of flow passages of the heat exchanger; 

altering flow area of the flow passages via the altering of the shapes.  
Regarding claim 19, Baldea discloses in Figs. 11 that the heat exchanger is a tube and fin heat exchanger, and wherein the plurality of elements 12, 14 comprises fins.  
Regarding claim 20, Baldea discloses in Figs. 3-5 and 12 that the heat exchanger is a plate (comprising either of plates 13, 15) and fin heat exchanger, and wherein the plurality of elements (comprising either set of elements 12, 14) comprises fins.
Claim 15 (alternatively) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orihashi et al. (US 2010/0043413).
Regarding claim 15, Orihashi discloses in Figs. 5A-5B and paragraphs 69-70 a method of altering a flow area of flow passages in a heat exchanger comprising: 
altering temperatures of a plurality of elements 74 that define at least portions of flow passages of the heat exchanger (external to pipe 66, similar to the embodiment disclosed by the applicant in Fig. 1); 
altering shapes of the plurality of elements 74 in response to the altering of temperatures; and 
altering flow area of the flow passages via the altering of the shapes.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldea in view of Tajiri et al. (US 2018/0058327).
Regarding claims 2, 8, and 18, Baldea discloses in Figs. 3-12 a range in which the first material has a coefficient of thermal expansion that is greater than the second material (paragraph 47), the materials and their sizes may be tailored according to the desired temperature-responsive deformation (paragraphs 51 and 53), and an example of first and second materials with coefficients of 18.7 and 14.9 (wherein 1 ppm/K is 
Tajiri teaches in paragraphs 37, 39, and 96 two materials of a bimetallic composite having different coefficients of thermal expansion, wherein the entire bimetallic composite may have a coefficient of thermal expansion ranging from 5-35 units per million per degree Celsius, which encompasses 19 and 13 units per million per degree Celsius, and the materials can be selected and sized to adjust the coefficients.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coefficients of the first and second materials be 19 and 13 units per million per degree Celsius, respectively, given that Baldea discloses similar coefficients as one example (18.9 and 14.9), Tajiri teaches a range of combined coefficients (5-35) overlapping the claimed coefficients, and Baldea and Tajiri both teach that materials may be selected and sized to tailor their responsiveness to temperature variations.  Tailoring the materials and their sizes would be helpful in tailoring the effectiveness of the heat exchanger in affecting heat dissipation and flow for its particular application, as Baldea intended with its heat exchanger (abstract), wherein the general heat exchanger structure disclosed by Baldea is applicable for a wide variety of applications, as Baldea teaches in paragraphs 51 and 53 and the various “implementations” shown in Figs. 3-12.
Regarding claim 13, Baldea discloses in Figs. 3-12 fins as previously discussed, but lacks teaching that the plurality of fins is made through additive manufacturing.
Tajiri teaches in Fig. 2 bimetallic strips 78 that bend in response to temperature variations similar to the fins disclosed by Baldea, wherein the strips 78 are made through additive manufacturing (paragraphs 39-40 and 96).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fins disclosed by Baldea be made by additive manufacturing to make a monolithic fin, as Tajiri teaches (paragraphs 39-40 and 96), which negates the use of additional fixing structures and processes and minimizes alterations of the fins, compared to the use of bolts or rivets requiring piercing the fins and inserting a different material through the piercing. 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldea in view of Germann et al. (US 2009/0056350).
Regarding claim 5, Baldea discloses first and second materials as previously discussed, but lacks teaching that they are steel and copper/copper alloy, respectively.
Germann teaches in Fig. 1 and paragraph 4 bimetallic composites that deform in response to heat similar to the fins disclosed by Baldea, wherein the bimetal comprises steel and copper.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second materials of the elements disclosed by Baldea to be steel and copper given that they are typically used, as Germann teaches in paragraph 4 by stating “usually steel and copper.”  Furthermore, copper and steel are readily available materials, as opposed to the particular alloys – Hastelloy X and Incoloy 801 – Baldea discloses as examples in Table 2.
Regarding claim 12, Baldea discloses in Figs. 3-12 that the first and second sections joined together, and suggests by their resemblance to the prior art shown in Fig. 1 that the sections are joined together by brazing or welding as taught in paragraph 5 with regard to Fig. 1, but Baldea lacks explicitly disclosing how the sections in Figs. 3-12 are joined together, including whether the first section and the second section are joined together by brazing, pinning, welding, or a combination thereof.  
Germann teaches in Fig. 1 and paragraph 4 first and second sections of a bimetallic material that bends in response to temperature variations, similar to the fins disclosed by Baldea, wherein the first section (comprising either of metallic strips 102, 104) and the second section (comprising either of metallic strips 104, 102) are joined together by brazing, pinning, welding, or a combination thereof.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second sections disclosed by Baldea to be joined by brazing or welding, as Germann teaches (paragraph 4), because Baldea is silent with regard to such details and German teaches that such methods of joining still allow for the temperature-responsive deflection of the sections.  Furthermore, welding and brazing are well-known joining techniques in the art, and both form really strong joints that minimize alterations of the materials, compared to the use of bolts or rivets, which require piercing the materials and inserting a different material through the piercing. 
Claims 9, 14, and 17 (as understood: 14) are rejected under 35 U.S.C. 103 as being unpatentable over Baldea in view of Sellers et al. (US 8,651,142).
Regarding claim 9, Baldea discloses in Figs. 3-12 (specifically the embodiment in Fig. 11) and paragraph 49 that the distal end of a first fin of the plurality of fins is configured to deflect towards a second fin when the heat exchanger is at a first temperature (a relatively hotter temperature), and wherein the first fin is configured to not contact the second fin when the heat exchanger is at a second temperature (a relatively cooler temperature).  Baldea appears to show in Fig. 11 that the fins contact each other at the first temperature, but lacks explicitly disclosing whether there is such contact.
Sellers teaches in Figs. 3-4 a heat exchanger similar to the embodiment shown in Fig. 11 of Baldea, wherein the distal end 14 of a first fin 8 of the plurality of fins 8 is configured to contact a second fin 8 when the heat exchanger is at a first temperature, and wherein the first fin 8 is configured to not contact the second fin 8 when the heat exchanger is at a second temperature (col. 5, lines 54-61).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins disclosed by Baldea to contact adjacent fins at the first temperature (i.e. produce a closed position) to reduce gaps between them to more effectively restrict fluid flow between them in the closed position, as Sellers teaches (col. 5, lines 54-61).
Regarding claim 14, Baldea discloses in Fig. 11 a heat exchanger, as previously discussed, and Baldea appears to show in Fig. 11, but lacks explicitly disclosing the shape of the fins, including whether the first end of each fin (i.e. the base end fixed to the base) of the plurality of fins is wider than the second end of each fin (i.e. the distal end opposite from the base) of the plurality of fins.  
Sellers teaches in Figs. 3-4 a heat exchanger similar to the embodiment shown in Fig. 11 of Baldea, wherein the first end 12 of each fin 8 of the plurality of fins 8 is wider than the second end 14 of each fin 8 of the plurality of fins 8 (col. 5, lines 54-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins disclosed by Baldea to be tapered toward their distal ends so that the fins can overlap/contact each other to reduce gaps between them to more effectively restrict fluid flow between them in the closed position, as Sellers teaches (col. 5, lines 54-61).
Regarding claim 17, Baldea discloses in Figs. 3-12 (specifically the embodiment in Fig. 11) and paragraph 49 that a distal end of each of the plurality of elements deflects towards an adjacent element when in a closed position, and wherein the distal end of each of the plurality of element does not contact an adjacent element when in an open position.  Baldea appears to show in Fig. 11 that the fins contact each other in the closed position, but lacks explicitly disclosing whether there is such contact.
Sellers teaches in Figs. 3-4 a heat exchanger similar to the embodiment shown in Fig. 11 of Baldea, wherein a distal end 14 of each of the plurality of elements 8 contacts an adjacent element 8 when in a closed position, and the distal end 14 of each of the plurality of element 8 does not contact an adjacent element 8 when in an open position (col. 5, lines 54-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elements disclosed by Baldea to contact adjacent elements in the closed position to reduce gaps between .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Orihashi in view of Tajiri.
Regarding claim 16, Orihashi discloses in Figs. 5A-5B and paragraphs 69-70 the method of altering flow comprising: 
raising the temperatures of the plurality of elements 74 such that the plurality of elements 74 moves from a closed position (Fig. 5B) to an open position (Fig. 5A); and 
lowering the temperatures of the plurality of elements 74 such that the plurality of elements 74 moves from the open position (Fig. 5A) to the closed position (Fig. 5B), 
Orihashi lacks teaching that each element of the plurality of elements comprises a first material adjacent to a second material, and wherein the first material comprises a higher coefficient of thermal expansion than the second material.  
Tajiri teaches similar temperature responsive strips that may be made of a bimetal composite as an alternative to a shape memory alloy (paragraph 37), wherein the bimetal composite comprises two materials with one material comprising a higher coefficient of thermal expansion than the other material (paragraph 54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the elements disclosed by Orihashi to be bimetallic comprising two materials of different coefficients of thermal expansion instead of the shape memory alloy disclosed by Orihashi, because Tajiri teaches that such bimetallic composites are functionally equivalent to shape memory alloys (paragraphs 37 and 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753